Citation Nr: 0806866	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  02-01 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for status post arthroscopic surgery times two, right 
knee.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for instability associated with status post 
arthroscopic surgery times two, right knee.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The veteran had active service from April 1978 to April 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Baltimore, Maryland Department of Veterans Affairs (VA) 
Regional Office (RO).  Thereafter, the Philadelphia RO 
assumed jurisdiction.  

In the March 2000 rating determination, the RO assigned a 10 
percent disability evaluation for status post arthroscopic 
surgery times two, right knee.  In a December 2006 rating 
determination, the RO assigned a separate 10 percent 
disability evaluation for right knee instability with an 
effective date back to the veteran's original request for 
service connection.  

The veteran appeared at a Central Office hearing in April 
2003, at a hearing before a local hearing officer at the RO 
in October 2006, and at a videoconference hearing at Wilkes-
Barre, Pennsylvania, in July 2007.  

A panel decision has been rendered in the instant matter.  
The claim of entitlement to an initial evaluation in excess 
of 10 percent for degenerative disc disease (DDD) L5-S1 is 
the subject of a separate decision bearing docket number 05-
32 657A.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  Instability associated with status post arthroscopic 
surgery times two of the right knee has been no more than 
mild at any time during the pendency of the appeal.

3.  The veteran's status post arthroscopic surgery times two 
of the right knee has not been productive of limitation of 
flexion to 60 degrees or any limitation of extension.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for instability associated with status post 
arthroscopic surgery times two, right knee, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.71a, Diagnostic Code 5257 (2007).

2.  The criteria for an initial evaluation in excess of 10 
percent for status post arthroscopic surgery times two, right 
knee, have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, the veteran filed his claim in September 1999 
prior to the enactment of the VCAA.  A duty to assist letter 
was sent to the veteran in September 1999.  Service 
connection for status post arthroscopic surgery times two, 
right knee, was awarded in a March 2000 rating decision.  A 
10 percent rating was assigned effective September 10, 1999. 

The veteran is challenging the initial evaluation assigned by 
the RO.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  

Further, the Board remanded the veteran's claim in September 
2004 for further development and adjudication in accordance 
with the VCAA.  Thereafter, in September 2004, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the request for a higher 
rating, well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence that pertained to the 
claim.  

Additional VCAA letters were sent in August 2005 and June 
2006, which additionally notified the veteran of the evidence 
necessary to establish an increased rating for the status post 
arthroscopic surgery times two of the right knee and to submit 
any evidence in his possession that pertained to his claim.  

In December 2006, a separate rating for instability of the 
right knee was awarded.  The RO assigned a 10 percent rating 
retroactive to the original grant of service connection.  It 
was merged with the original claim for a higher initial 
evaluation of the service-connected status post arthroscopic 
surgery times two of the right knee.

The veteran was notified of the evidence necessary to 
establish a disability rating and effective date in June 2006.  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service private and 
VA treatment records, and VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  He was an active participant in the 
claims process, including the submission of statements in 
support of his claims and current treatment reports.  

There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the veteran.  Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the claimant.  See Sanders, supra.  

Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Thus, any such error is harmless 
and does not prohibit consideration of this matter on the 
merits.  See Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Criteria 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath, 
1 Vet. App. at 594.  However, where an increase in the level 
of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance. Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion. Weakness is to be considered 
in evaluating the degree of disability, but a little-used 
part of the musculoskeletal system may be expected to show 
evidence of disuse, through atrophy, the condition of the 
skin, absence of normal callosity, or the like. 38 C.F.R. § 
4.40.

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and, if possible, with the range of the 
opposite undamaged joint. 38 C.F.R. § 4.59.

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable. See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that 
pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis 
for a rating for a disability rated based on limitation of 
motion, regardless of whether or not the limitation of motion 
specified in the Diagnostic Code criteria is shown).

Analysis

Historically, in a March 2000 rating decision, service 
connection was awarded for status post arthroscopic surgery, 
times two of the right knee.  A 10 percent evaluation was 
assigned effective September 1999.   

The veteran is appealing the original assignment of the 10 
percent evaluation following the award of service connection.  
As such, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of a disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  

In a December 2006 rating decision, the RO assigned a 
separate 10 percent rating for instability associated with 
status post arthroscopic surgery times two of the right knee.  
A 10 percent evaluation was assigned retroactive to the 
original grant of service connection (September 10, 1999).   

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

The veteran has separate 10 percent ratings for status post 
arthroscopic surgery times two of the right knee under 
38 C.F.R. § 4.114, Diagnostic Codes 5010-5260 and 5257. 

Diagnostic Code 5257 provides for assignment of a 10 percent 
rating when there is slight recurrent subluxation or lateral 
instability; a 20 percent rating when there is moderate 
recurrent subluxation or lateral instability; and a 30 
percent rating when there is severe recurrent subluxation or 
lateral instability.

Diagnostic Code 5260 provides for a zero percent rating where 
flexion of the leg is limited to 60 degrees; 10 percent 
rating where flexion is limited to 45 degrees; 20 percent 
rating where flexion is limited to 30 degrees; and 30 percent 
rating where flexion is limited to 15 degrees.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, degenerative 
or traumatic arthritis substantiated by X-ray findings is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by limitation of motion.

VA's general counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The general counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59. VAOPGCPREC 9-98 
(1998); 63 Fed. Reg. 56,704 (1998).

More recently, the general counsel held that separate rating 
could also be provided for limitation of knee extension and 
flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Having carefully considered the claims in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims for 
increase and the appeals will be denied.  38 C.F.R. §§ 4.3, 
4.7.  The pertinent evidence is as follows.  

During VA examination in September 1999, the veteran reported 
that he had intermittent swelling and pain in the right knee 
especially with prolonged sitting and squatting, which was 
eased by rest and Motrin and extra-strength Tylenol.  The 
veteran denied limitation of his activities.  

Physical examination of the right knee showed well healed 
arthroscopic incisions.  There was no swelling, fluid, heat, 
erythema, or tenderness.  There was mild crepitus on flexion 
and extension.  There was no subluxation, contracture, 
laxity, or instability.  McMurray sign was negative and there 
was negative Lachman's and anterior and posterior drawer.  
Range of motion was from 0 to 125 degrees.  The veteran arose 
and stood normally.  His gait was normal as were heel and toe 
gaits.  The veteran hopped moderately well with his right 
foot.  He squatted normally.  There was mild weakness and 
atrophy of the right quadriceps femoris muscle.  A diagnosis 
of status post arthroscopic surgery, times two, right knee, 
was rendered.  

At the time of an April 2001 VA examination, the veteran 
reported having intermittent pain and swelling in the right 
knee primarily on prolonged sitting and on squatting, which 
was eased by rest.  Physical examination showed no swelling, 
fluid, heat, or erythema.  There was mild to moderate 
tenderness, posteriorly.  There was mild to moderate crepitus 
on extension.  There was no subluxation, contracture, laxity, 
or instability.  McMurray and Lachman's signs were negative.  
Anterior and posterior drawer signs were also negative.  
Range of motion was from 0 to 135 degrees.  The veteran arose 
and stood normally.  Gait and heel and toe gaits were normal.  
He hopped normally on either foot.  The veteran squatted with 
mild difficulty.  Neurological examination was normal.  A 
diagnosis of status post arthroscopic surgery times two, 
right knee, was rendered.  There was no evidence of weakened 
movement, excess fatigability or incoordination.  There was 
no evidence that pain would decrease motion.

A May 2001 MRI of the right knee revealed a low grade partial 
tear of the anterior cruciate ligament and a tear of the 
posterior horn and medial meniscus.  

Records from the Johns Hopkins Health System dated in May 
2001 show that examination of the right knee revealed no 
significant swelling.  There was patellar crepitus with 
active knee motion.  The veteran had subluxation of his 
hamstrings medially when he flexed and extended his knee.  
Range of motion was from 0 to 120 degrees.  Diagnoses of 
patellofemoral syndrome with mild degenerative changes and 
subluxation of the hamstrings of the right knee were 
rendered.  

In a January 2003 medical statement, the Deputy Commander for 
Clinical Services at Kirk U.S. Army Health Clinic indicated 
that the veteran had chronic knee pain and degenerative joint 
disease of the right knee, anterior cruciate ligament, 
posterior meniscus, and medial meniscus tears.  He noted that 
the pain and degenerative joint disease had progressed 
despite orthopedic surgery to repair the cruciate ligament 
tear.  

At his April 2003 hearing, the veteran indicated that the 
pain went from the right side of his knee to the backside.  
He stated that his knee had given out at work on several 
occasions.  He reported that he had arthritis and stated that 
if he stood or sat for a prolonged period he would have 
problems with his knee.  The veteran testified that his knee 
would feel like it was giving way about six or seven times 
per year.  He noted that he did not play sports anymore.

Upon VA examination in September 2004, the veteran reported 
that he had not missed any work as a result of his knee 
problems.  He walked 1.5 miles twice a week.  Physical 
examination revealed that the veteran walked briskly in the 
hallway without assistive devices and with a normal gait and 
posture.  He was able to squat and get on the examination 
table without difficulty.  Range of motion was from 0 to 135 
degrees.  There was no pain with range of motion.  There was 
also no medial or lateral instability.  Anterior-posterior 
drawer, McMurray, and Lachman signs were all negative.  
Crepitation was noted with range of motion.  There was also 
patellar discomfort.  

There was no evidence of further limitation due to pain, 
fatigue, weakness, or lack of endurance following repetitive 
use.  There was also no documentation of flare-up causing 
total physical incapacitation.  The veteran had not been 
absent from work in the past 12 months.  There was no 
evidence of limitation of daily activities or adverse impact 
on usual occupation.  There could be additional limitation 
following repetitive bending of the right knee especially 
with repetitive squatting and climbing stairs; however, the 
extent of limitation after repetitive use could not be 
quantified.  The examiner rendered a diagnosis of 
chondromalacia, internal derangement of the right knee with 
no clinical evidence of instability.  

The veteran was afforded an additional VA examination in July 
2006.  He reported that pain was present in his right knee 
most of the time.  He indicated that it was present all the 
time during the week but that he would sometimes not have 
pain on the weekends.  The knee did not swell but it did give 
way approximately two times per month causing him to fall on 
occasion.  The veteran had no true flare-ups but the knee was 
worse with squatting, climbing stairs, and with the cold 
weather.  The veteran did have a neoprene knee support.  
There were no episodes of dislocation.  The veteran had knee 
pain as a result of having to get up and down at work.  He 
was not able to run, jog, or do sports as result of his knee 
problems.  

Physical examination revealed no swelling or effusion.  There 
was tenderness along the medial and lateral joint lines.  
Range of motion was from 0 to 113 degrees and from 0 to 114 
degrees with repetitive motion.  The veteran had 1+ Lachman.  
McMurray test was negative.  A diagnosis of degenerative 
arthritis of the right knee, status post arthroscopy times 
two with physical evidence of laxity or absence of anterior 
cruciate ligament was rendered.  The examiner noted that 
there was no definite clinical evidence of reduced range of 
motion or function with repetition.

At the time of his July 2007 hearing, the veteran testified 
that he traveled a lot with his job and that he would have to 
stop and stretch his knee out.  The veteran stated that he 
could not run and that he could not put direct pressure or 
jump up and down on his knee without pain.  The veteran noted 
that the pain had become progressively worse over time.  He 
stated that if he climbed 10 or 15 stairs or jumped up and 
down on his knee it would cause him excruciating pain.  

With regard to diagnostic code 5257, the veteran has never 
been found to have more than mild laxity on clinical 
evaluation.  The VA examinations performed prior to July 2006 
did not reveal any evidence of subluxation or lateral 
instability.  The July 2006 VA examination revealed no more 
than slight laxity.  Moreover, while the veteran sporadically 
reported giving way of his right knee, this has not been 
confirmed by objective medical findings.  The veteran's right 
knee instability has never been described as moderate.  There 
has been no evidence of subluxation.  Therefore, the criteria 
for an evaluation in excess of 10 percent under diagnostic 
code 5257 have not been met at any time.

With regard to limitation of motion, the Board notes that the 
veteran has not been shown to have flexion limited to 30 
degrees, at worst it was 113 degrees.  As such, a higher 
rating is not warranted under diagnostic code 5260.  The 
Board has also considered a separate rating under diagnostic 
code 5261; however, there has been no evidence of limitation 
of extension.  38 C.F.R. § 4.71a; VAOPGCPREC 9-2004. 

In light of the veteran's credible complaints of pain 
experienced in his right knee, the Board has considered 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  However, the Board finds that such pain is 
already contemplated in the 10 percent evaluation under 
Diagnostic Code 5257.  See Johnson v. Brown, 9 Vet. App. 7, 
12 (1996) (38 C.F.R. §§ 4.40 and 4.45, with respect to pain, 
are inapplicable to ratings under Diagnostic Code 5257 
because DC 5257 is not predicated on loss of range of 
motion).  

Although the September 2004 VA examiner indicated that there 
could be additional limitation following repetitive bending 
of the right knee especially with repetitive squatting and 
climbing stairs; the extent of limitation after repetitive 
use could not be quantified.  In any event, the veteran has 
not been shown to have any limitation of extension or 
limitation of flexion to 60 degrees even when considering 
flare-ups.  As such, the preponderance of the evidence is 
against the claim for an evaluation in excess of 10 percent 
based upon flexion or extension.

Should the veteran's disability picture change in the future, 
he may be assigned higher ratings.  See 38 C.F.R. § 4.1.  At 
present, however, there is no basis for assignment of an 
evaluation, to include additional "staged" ratings, other 
than those noted above.  See Fenderson v. West, 12 Vet. App. 
119, 125-126 (1999).  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert, 1 Vet. 
App. at 55-57.  

Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards." 38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that his service-
connected right knee disorders have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  The 
veteran is still employed on a full-time basis.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

ORDER

An initial evaluation in excess of 10 percent for instability 
associated with status post arthroscopic surgery times two, 
right knee, is denied.

An initial evaluation in excess of 10 percent for status post 
arthroscopic surgery times two, right knee, is denied.


_____________________________	
	____________________________
K. L. WALLIN					N. R. ROBIN
Acting Veterans Law Judge, 		Veterans Law Judge,
Board of Veterans' Appeals		Board of Veterans' Appeals


____________________________________________
H. N. SCWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


